                                      UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF ARIZONA

                                                      Minute Entry
Hearing Information:
                       Debtor:   BROOKE HAZEL EWART
                 Case Number:    4:18-BK-08595-BMW          Chapter: 13

          Date / Time / Room:    TUESDAY, DECEMBER 04, 2018 10:30 AM COURTROOM 446

         Bankruptcy Judge:       BRENDA M. WHINERY
              Courtroom Clerk:   REBECCA VOLZ
               Reporter / ECR:   RHIANNA DOMINGUEZ                                                         0.00


Matter:
              ONE MINUTE FINAL HEARING ON THE MOTION FOR RELIEF FROM STAY FILED BY MONACO
              CONDOMINIUMS PHASE II HOMEOWNERS ASSOCIATION RE: RESIDENTIAL REAL PROPERTY LOCATED AT
              1620 N. WILMOT RD., UNIT E247, TUCSON, AZ (SET AT HEARING HELD 11/06/18)
              R / M #: 41 / 0



Appearances:

        NATHAN TENNYSON, REPRESENTING THE MONACO CONDOMINIUMS HOMEOWNERS
        ASSOCIATION ("MONACO HOA") AND APPEARING IN PERSON
        CRAIG MORRIS, REPRESENTING THE CHAPTER 13 TRUSTEE AND APPEARING IN PERSON
Proceedings:                                                                                        1.00


        The Court notes that the debtor is not present.

        Mr. Tennyson reports that a supplement was filed after the last hearing in support of the
        motion to address the Court's concerns.

        Mr. Morris reports that the debtor has not made any plan payments.

        COURT: THE OBJECTION FILED BY THE DEBTOR DOES NOT RAISE A TRUE DEFENSE TO THE
        MOTION FOR RELIEF FROM STAY. THE COURT REFERRED THE DEBTOR TO THE SELF-HELP
        CENTER AND IT IS UNKNOWN IF THE DEBTOR CONTACTED THE SELF-HELP CENTER. THE
        COURT FINDS THAT CAUSE EXISTS TO GRANT STAY RELIEF. THE MOTION IS GRANTED.
        COUNSEL MAY UPLOAD A FORM OF ORDER.




     Case 4:18-bk-08595-BMW                Doc 71 Filed 12/04/18 Entered 12/12/18 12:18:37 Desc
Page 1 of 1                                                                            12/12/2018 12:18:22PM
                                            Main Document Page 1 of 1
